EXHIBIT 10.6

 

ASSIGNMENT AND ASSUMPTION OF DEBT

 

THIS ASSIGNMENT dated for reference the 30th day of March, 2017

 

BETWEEN:

 

FOUNTAIN DRIVE LIMITED (the "Creditor")

 

AND:

 

SUKH ATHWAL (the "Assignee")

 

AND:

 

INTELLISENSE SOLUTIONS INC. (the "Debtor")

 

WHEREAS:

 

A. Pursuant to the provision of certain loans or advances made by the Creditor
to the Debtor, pursuant to the terms of a Promissory Note dated February 29,
2016 (the "Loan Agreement"), attached hereto as Schedule "A", the Debtor is
indebted to the Creditor for the principal sum of US$10,000 plus accrued
interest in the amount of US$1,480.30 (the "Outstanding Amount"), as at the date
hereof.

 

B. The Creditor has agreed to assign and transfer to the Assignee all of the
Debtor’s obligations for the Outstanding Amount and the Loan Agreement (together
with all evidences thereof and all obligations of the Debtor pertaining thereto,
the "Assigned Rights") in accordance with this Assignment.

 

NOW THEREFORE, in consideration for the payment of US$1.00 to the Creditor and
for such other consideration as the parties deem adequate (the receipt and
sufficiency of which are hereby acknowledged by the Assignee, the Debtor and the
Creditor), the Assignee, Creditor and the Debtor covenant and agree as follows:

 

1. The Creditor and the Debtor hereby absolutely and unconditionally forever
assign, transfer and sets over unto the Assignee all of such party’s
obligations, right, title and interest in and to the Assigned Rights and all
matters relating thereto; with full power and authority for the Debtor to
collect payment of the Outstanding Amount and the interest accrued thereon from
the Assignee pursuant to the terms of the Loan Agreement, or enforce, demand,
collect, sue for breach of any said warranty, guarantee, indemnity or covenant
or for specific performance of any said warranty, guarantee, indemnity or
covenant contained in the Loan Agreement for the Outstanding Amount or any
instrument of the Debtor given in support thereof, in the name of the Creditor.

 

2. The Creditor warrants to the Assignee that:

 



 

(a) the Creditor has full right, power and authority to enter into this
Assignment and to assign the Assigned Rights to the Assignee;

 

 

 

 

(b) except as set out in this Assignment, the Creditor has not assigned all or
any part of its interest in any of the Assigned Rights and has not granted any
options, interests or other rights in or to any of the Assigned Rights;



 



  -1-

   



 



 

(c)

no payment is required to be made to any person other than the Creditor in order
for the Assignee to assume, the Assigned Rights; and

 

 

 

 

(d)

the outstanding principal balance of the Outstanding Amount as of the date
hereof is US$10,000, which has accrued and shall continue to accrue interest at
12% per annum including the default interest rate per the Loan Agreement of 15%
since August 26, 2016, unless modified upon mutual agreement by the Debtor and
the Assignee.



3. The Assignee, Creditor and the Debtor will at all times hereafter execute and
deliver, at the request of the applicable party, all such further documents,
deeds and instruments, and will do and perform all such acts as may be necessary
or desirable to give full effect to the intent and meaning of this Assignment.
Without limiting the generality of the foregoing, the Assignee will execute such
financing statements, financing change statements, notices or directions as may
be necessary or advisable to cause all pertinent offices of public record to
amend their records to show the interests of the Creditor in the Assigned Rights
and to direct the Assignee to fulfil its obligations under the Outstanding
Amount or any instrument made by the Assignee in favour of the Debtor.

 

4. Each of the parties to this Assignment acknowledge that such party has read
this document and fully understands the terms of this Assignment, and
acknowledges that this Assignment has been executed voluntarily after either
receiving independent legal advice, or having been advised to obtain independent
legal advice and having elected not to do so. The Creditor and Debtor hereby
acknowledge that this Agreement was prepared by counsel for the Assignee and
that such counsel does not represent the Creditor of the Debtor. By signing this
Agreement, the Creditor and the Debtor confirm that they fully understand this
Agreement and (a) have obtained independent legal advice or (b) waive the right
to obtain independent legal advice.

 

5. This Assignment will enure to the benefit of the respective parties and their
successors and assigns, and will be binding upon such parties and their
successors and assigns.

 

6. This Assignment will be governed by and construed in accordance with the laws
in force in the State of Nevada and the parties submit to the non-exclusive
jurisdiction of the courts of State of Nevada in any proceedings pertaining to
the Assigned Rights or this Assignment.

 

7. This Assignment may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document. All
counterparts will be construed together and will constitute one and the same
agreement.

 



  -2-

   



 

IN WITNESS WHEREOF the parties hereto have executed this Assignment as of the
day and year first above written.  

 

[inll_ex106img4.jpg]

 

 



  -3-

   



 

Schedule A

 

 

 

 



 -4-



 